Citation Nr: 0612541	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  95-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1990 and November 1990 to July 1991, including service in 
Southwest Asia (Persian Gulf).

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA). At an October 2001 hearing before the 
undersigned, the appellant withdrew from her appeal the issue 
of entitlement to an earlier effective date for service 
connection for right knee disability.  When the case was most 
recently before the Board in August 2003, it was remanded to 
the originating agency for further action.  It has since been 
returned to the Board for further appellate consideration.  

In a February 2006 statement the veteran raised the issues of 
entitlement to service connection for disabilities of the 
left knee and back.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
right knee disability has been manifested by limitation of 
flexion, but flexion is not limited to less than 45 degrees.

2.  Neither locking, instability, subluxation nor limitation 
of extension of the right knee is present.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  She was provided notice required by 
the VCAA and the implementing regulation in letters mailed in 
October 2002, March 2004, October 2004, and April 2005.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in her 
possession, it has informed her of the evidence that would be 
pertinent and requested her to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  After notice was provided, the veteran was 
provided ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
higher disability evaluation is not warranted for the 
veteran's service-connected right knee disability.  
Consequently, an effective date for a higher disability 
evaluation will not be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying her of the evidence pertinent to that element.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, she has been afforded appropriate examinations.  
Neither the veteran nor her representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The veteran's service medical records show that she injured 
her right knee during basic training in July 1990.  She 
continued to experience pain following the injury.  While 
serving in the Persian Gulf in February 1991, she lost her 
balance and struck  her knee while loading and unloading 
sandbags off a vehicle.  A torn meniscus tear of the right 
knee was subsequently discovered by MRI in April 1991 and she 
underwent arthroscopic surgery in June 1991.  

She continued to have right knee pain following her discharge 
from active duty.  However, while complaining of buckling, an 
October 1992 medical record from a military hospital notes 
that she did not have instability.  She underwent a second 
arthroscopic procedure in March 1993.  X-rays taken in 
December 1993 of her right knee revealed no evidence of 
fracture or dislocation.  The soft tissues and osseous 
structures were unremarkable.  

In connection with a claim for service connection for her 
right knee disability filed in April 1993, the veteran was 
afforded a VA compensation and pension examination in 
February 1994.  She reported constant pain in her right knee 
with occasional swelling after walking 2 blocks.  She also 
had discomfort on climbing stairs, descending stairs, and 
squatting.  Examination revealed 3 punctiform scars from 
arthoscopic surgery.  The veteran was noted to have range of 
motion from 0 to 140 degrees with no ligament laxity.  

Subsequent outpatient treatment records in March 1995 note 
joint line tenderness and no effusion or instability.  MRI in 
July 1995 appeared to show a tear at the junction of the body 
and posterior horn of the lateral meniscus.  Physical 
examination at that time showed that the veteran walked erect 
with no list, tilt, or limp.  She walked easily on her heels 
as well as the balls of her feet.  She reported that she 
could not squat.  She was noted to have 4 small healed 
arthroscopy scars about her right knee.  She had no swelling 
or fluid in her right knee.  The examiner noted moderate 
instability of the right knee to manual medial and lateral 
counter pressure with a negative drawer sign.  Range of 
motion of the right knee was from 0 degrees of extension to 
140 degrees of flexion.  

During subsequent VA compensation and pension examination in 
July 1995, the veteran continued to complain of popping in 
her knee with difficulty standing, climbing, squatting, or 
walking.  The examiner noted no evidence of effusion or 
deformity.  Range of motion was from 0 to 90 degrees with no 
ligament laxity.  

While serving with the Army Reserves in September 1997, the 
veteran underwent a physical examination in connection with 
Medical Evaluation Board proceedings.  Examination of her 
knees revealed a moderate amount of peripatellar tenderness.  
There was also crepitus with flexion of the knees.  The 
veteran had well-healed surgical scars with no instability of 
the knee.  Range of motion of her knees was from 0 to 145 
degrees bilaterally.  In addition to right knee pain, the 
veteran was noted to have left knee and back pain.  She was 
placed on duty restrictions as she was unable to run, march, 
or perform heavy lifting.  She was able to walk or run at her 
own pace.  It was felt that she was not medically acceptable 
for continued military service.  

The veteran was also afforded a VA compensation and pension 
examination in June 1998.  At that time, she walked without a 
limp and could heel walk and toe walk well.  However, she was 
only able to perform a "one-sixth squat" and reported that 
any further attempt would result in pain.  The veteran's 
knees were stable.  There were no crepitation on flexion and 
extension and no capsular thickening or synovial effusion of 
either knee.  Range of motion of the right knee was 0 to 106 
degrees compared to 0 to 124 degrees in the left knee with 
pain at the end of flexion of the right knee.  The examiner 
detected no weakness in her lower extremities.  X-rays of the 
right knee showed essentially normal bony configuration with 
a little bit of spurring and early traumatic arthritis in the 
articular surface of the patella.  

Subsequent VA outpatient treatment records show complaints of 
right knee pain.  Despite her complaints, in May 2002, her 
knees were noted to be within normal limits with a normal 
gait, no swelling, and no discoloration.  Similarly, a 
September 2002 annual physical examination revealed negative 
musculoskeletal findings.  

During examination in November 2002, she reported progressive 
worsening of her right knee with pain and intermittent 
episodes of swelling.  Her pain was constant, but varied in 
severity.  She reported some episodes of momentary locking, 
which occurred 1 to 2 times per day as well as frequent 
popping of the knee.  She reported that her knee gave way 1 
to 2 times per week.  The examiner observed that the veteran 
walked about the room with a satisfactory gait pattern.  She 
had 0 to 125 degrees of motion with pain at maximum flexion.  
The examiner opined that the veteran's pain was of mild to 
moderate severity.  Slight puffiness of the knee was noted 
with tenderness to palpation of the patellofemoral joint as 
well as over the area of the medial and lateral joint line.  
No ligamentous instability or subluxation was observed by the 
examiner.  Similarly, no quadriceps weakness, incoordination, 
weakened movement or excess fatigability was demonstrable at 
the time of the examination.  While the examiner felt that 
there would be additional functional limitation on repeated 
use or during flare-ups, she was unable to express this 
impairment in terms of additional limitation of motion.  The 
veteran was gainfully employed in an office setting and was 
able to change positions as needed.  X-rays revealed minor 
spurring suggestive of early degenerative changes.  

The veteran was afforded another VA compensation and pension 
examination in October 2005.  She reported that her right 
knee pain ranged from 2 at its best to a 10 at it worst using 
a scale from 1 to 10.  Flare-ups occurred three times per 
week depending on activity and she wore an occasional brace, 
but did not use a cane.  She was able to walk 2 blocks pain 
free before the onset of symptoms.  She worked part time as a 
clerical worker.  She reported that she was unable to 
exercise due to pain and gained weight as a result.  Despite 
several cortisone shots in the past, she continued to 
experience locking, popping, and snapping.  She also reported 
weekly swelling.  

The examiner noted that the veteran walked with minimal 
antalgia of the right knee.  The veteran was neurovascularly 
intact with normal sensation in her leg and thigh.  There was 
o acute effusion; however, the veteran had mild tenderness 
with patellofemoral motion and patellar grind test.  The 
veteran's ACL, MCL, and LCL were all intact.  Range of motion 
was from 0 to 135 with mild pain on the lateral side with 
extreme flexion.  There was no increase in reduction of range 
of motion, coordination, or fatigability with repetitive 
motion.  Similarly, there was no quadriceps or hamstring 
weakness.  The assessment was post-traumatic osteoarthritis, 
status post partial meniscectomy times 2.  The examiner 
opined that the veteran's arthritic changes and pain were 
directly due to the veteran's service-connected injury.  The 
examiner noted that there was no pain on range of motion 
testing; however, it was conceivable that pain could further 
limit function particularly after the veteran was on her feet 
all day or with climbing stairs.  The examiner could not, 
however, express this in terms of any additional limitation 
of motion with any degree of medial certainty.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis

The veteran contends that she experiences right knee pain, 
swelling, locking, and buckling.  In particular, she alleges 
that she endures pain during long distance walking and 
traveling up and down stairs.  She also described popping and 
aching causing intolerable pain.  She contends that she had 
intended to pursue a career in criminal justice or law 
enforcement; however, her right knee disability impaired her 
ability to work in those professions.  At her hearing before 
the Board in October 2001, she reported locking occurred once 
every week or two depending on weather and activities.  She 
also reported that the knee occasionally gave out.  She 
indicated that she had been prescribed a brace for her right 
knee and that a total knee replacement surgery had been 
recommended.  Her right knee had caused her to miss four days 
of work during the past 6 months.  

The objective medical evidence consistently shows that the 
veteran does not have any limitation of extension of her 
right knee.  Therefore, the Board concludes that a 
compensable rating is not warranted under Diagnostic Code 
5261.  

Likewise, the medical evidence does not show that the veteran 
has limitation of flexion that warrants more than a 10 
percent evaluation.  As shown above, the veteran's flexion 
has ranged from 90 degrees in July 1995 to 145 degrees in 
September 1997 with the most recent objective findings 
showing flexion to 135 degrees with pain at the extremes of 
flexion in October 2005.  Despite complaints of flare-ups, 
swelling, and stiffness, the examiner observed no increase in 
reduction of the range of motion, coordination, or 
fatigability after repeated motion.  While the veteran had 
some functional impairment, she continued to work.  Thus, 
even when all pertinent disability factors are considered, it 
is clear that the limitation of flexion of the right knee 
does not more nearly approximate the limitation to 30 degrees 
required for a higher evaluation than the limitation to 45 
degrees contemplated by the assigned evaluation.  

The Board notes that the veteran was found to have moderate 
instability during outpatient treatment in July 1995.  
However, during subsequent VA examination that same month, 
the veteran was noted to have no evidence of joint effusion 
or ligament laxity.  This finding is consistent with 
examination reports and outpatient treatment records in 
February 1994, March 1995, September 1997, June 1998, 
November 2002, and October 2005 that show no instability or 
subluxation.  Therefore, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have lateral instability or subluxation of the right 
knee.  Accordingly, a compensable evaluation is not warranted 
under Diagnostic Code 5257.  Although the veteran did sustain 
a meniscal tear in service and has undergone arthroscopic 
procedures, the symptoms justifying a 10 percent evaluation 
under Diagnostic Code 5259 are not separate and distinct from 
those contemplated by the assigned 10 percent evaluation for 
limitation of motion.  In addition, notwithstanding the 
veteran's contention that her knee locks, there is no 
objective evidence of locking.  Therefore, the disability 
does not warrant a 20 percent rating under Diagnostic Code 
5258.  Finally, the Board notes that there is no impairment 
of the tibia or fibula, so Diagnostic Code 5262 is not for 
application.

The Board has also considered whether a separate rating for 
surgical scarring of the right knee is warranted.  While the 
evidence shows that the veteran currently has residual scars 
from her two arthroscopic knee surgeries, the evidences does 
not show that the scarring is tender, painful, ulcerative, 
unstable or otherwise disabling.  On the contrary, the 
scarring has repeatedly been described as well healed and the 
veteran has not complained of any problems associated with 
the scarring.  Accordingly, a separate rating based upon 
scarring is not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to grant this claim.


ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


